EXAMINER'S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office communication is responsive to the amendment, declaration, and remarks received July 27, 2022.  Claim 17 was added.  Claims 1, 5-13, and 15-17 are pending.
The declaration under 37 CFR 1.132 filed July 27, 2022 is sufficient to overcome the obviousness rejection over the claims based upon Saitoh et al. (US 2006/0166034 A) in view of Lecloux et al. (US 2008/0213624 A1).  The declaration demonstrates an arylamine compound having a tetraphenylene group in place of a pyrene aromatic group provides an improved result of efficiency.  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 1, a period has been inserted at the end of claim 1.







Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Ogasawara et al. (US 2005/0112407 A1), which teaches tetraphenylene-containing triarylamine compounds (see page 11, at least compound 
#1-4).  The reference fails to teach derivatives the same as the specific tetraphenylene-containing compounds of Formula 2 to Formula 5 as recited in independent claim 1.  Claims 1, 5-13, and 15-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786